Carroll, J;
In this proceeding under the workmen’s compensation act, the question to be decided is whether the case is an unusual one under G. L. c. 152, § 30, which gives the Industrial Accident Board authority in unusual cases to require the insurer to furnish adequate medical and hospital services for a longer period than two weeks.
The employee was injured by a box of chips, weighing five or six hundred pounds, falling on his right foot on July 19, 1926. His foot continued to pain him for some time, and his physician attended him until the twenty-ninth of September. An X-ray of his foot was taken. His physician testified that the patient could not sleep, that morphine was injected into his arm, and he was in much pain.
We are unable to find any evidence in this case which justified the finding of the Industrial Accident Board that it was an. unusual one. The injury was serious and the employee suffered pain, but this is not enough to establish that the case is so unusual as to require medical services beyond the two weeks specified in the statute. There are *53many cases of injuries requiring medical care for a longer period than two weeks, but the Legislature did not see fit to allow for such care; they limited the right to receive medical services after the two weeks to unusual cases where there were complications or unusual developments. This question was fully discussed in recent cases. Rys’s Case, 245 Mass. 244, 247, 248. Moore’s Case, 255 Mass. 533. Hooey’s Case, 258 Mass. 515. If the statute is to be extended to cover cases where medical attendance is required after two weeks although the case is not an unusual one, the change must be sought from the Legislature.
It appeared that the insurer was not allowed to be heard by the Industrial Accident Board on the question of the allowance of the physician’s fees for the period following the first two weeks after the injury. As the case was not an unusual one, we do not think it necessary to discuss this question.
The employee’s physician was allowed to testify, against the objection of the insurer, that the case in his opinion presented unusual aspects. If this evidence was introduced to show that the case was an unusual one, as we assume it was, it was inadmissible for that purpose. This question was for the Industrial Accident Board to decide and was not a proper subject for opinion evidence. See Short Mountain Coal Co. v. Hardy, 114 Mass. 197, 213; Rice v. James, 193 Mass. 458, 462.
The decree of the Superior Court ordered the insurer to pay the employee’s physician for his services from July 20 to September 29, 1926. The physician is to be paid for his services during the first two weeks after the injury. G. L. c. 152, § 30. The decree is to be modified by directing the insurer to pay this amount, and as so modified it is affirmed.

So ordered.